EBLEN, Judge.
This is a motion for an appeal. The defendant was found guilty of possessing alcoholic beverages for purpose of sale in local option territory and his punishment was fixed at a fine of $100 and sixty days in jail.
The motion for an appeal cannot be entertained. The record does not contain the judgment from which the defendant, is attempting to appeal. A statement of appeal filed with the record recites that the judgment appealed from was rendered by the Knox Circuit Court at its January, 1958, term and appears on page 462 of the record. There is no such judgment in the record and no page 462 therein. Section 335, Criminal Code of Practice, prescribes that an appeal in felony cases shall be taken only from a final judgment, except on behalf of the Commonwealth, and it has been determined that this rule applies to misdemeanor cases. Coomer v. Commonwealth, 309 Ky. 575, 218 S.W.2d 393; Gosney v. Commonwealth, 309 Ky. 187, 217 S.W.2d 225.
The motion for an appeal is dismissed.